

116 SCON 47 IS: Recognizing that the climate crisis is disproportionately affecting the health, economic opportunity, and fundamental rights of children, expressing the sense of Congress that renewed leadership by the United States is needed to address the climate crisis, and recognizing the need of the United States to develop a national, comprehensive, and science-based climate recovery plan to phase out fossil fuel emissions, protect and enhance natural sequestration, and put the United States on a path toward stabilizing the climate system.
U.S. Senate
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. CON. RES. 47IN THE SENATE OF THE UNITED STATESSeptember 23, 2020Mr. Merkley (for himself, Mr. Booker, Mr. Markey, Mr. Wyden, Mr. Van Hollen, Mrs. Murray, Mr. Heinrich, and Mr. Whitehouse) submitted the following concurrent resolution; which was referred to the Committee on Environment and Public WorksCONCURRENT RESOLUTIONRecognizing that the climate crisis is disproportionately affecting the health, economic opportunity, and fundamental rights of children, expressing the sense of Congress that renewed leadership by the United States is needed to address the climate crisis, and recognizing the need of the United States to develop a national, comprehensive, and science-based climate recovery plan to phase out fossil fuel emissions, protect and enhance natural sequestration, and put the United States on a path toward stabilizing the climate system.Whereas a stable climate system at the founding of the United States allowed human life and human civilization to flourish;Whereas the United States was founded on the deeply rooted principle of securing the Blessings of Liberty to ourselves and our Posterity;Whereas the Constitution of the United States protects the fundamental rights to life, liberty, property, and equal protection of the laws;Whereas a climate system capable of sustaining human life—(1)is fundamental to a free and ordered society; and(2)is preservative of fundamental rights, including the rights to life, liberty, property, personal security, family autonomy, bodily integrity, and the ability to learn, practice, and transmit cultural and religious traditions;Whereas the Federal Government sets the energy policy of the United States, which has resulted in a national energy system in which approximately 80 percent of the energy in the United States comes from fossil fuels;Whereas the national fossil fuel-based energy system has led to carbon dioxide emissions from the United States constituting more than ¼ of cumulative global carbon dioxide emissions;Whereas the United States is the largest producer of oil and gas in the world, due in substantial part to the Federal Government—(1)opening up Federal public land and water for fossil fuel extraction; and (2)actively supporting fossil fuel energy;Whereas there is an overwhelming scientific consensus that—(1)human-caused climate change is occurring; and (2)the rate of global heating and ocean acidification as of September 2020 is a result of the buildup of atmospheric greenhouse gas emissions, primarily carbon dioxide emissions, largely from the combustion of fossil fuels;Whereas atmospheric carbon dioxide levels of over 400 parts per million as of September 2020 have caused a dangerous planetary energy imbalance, equivalent to the quantity of energy of exploding more than 400,000 atomic bombs of the kind dropped on Hiroshima, Japan, per day, 365 days per year, across the planet;Whereas the latest climate science and real-world observations of that energy imbalance demonstrate that the approximately 1 degree Celsius of warming that has already occurred as a result of human-caused climate change is already dangerous and negatively affecting all aspects of society and the economy of the United States;Whereas the last time that atmospheric concentrations of carbon dioxide were over 400 parts per million—(1)the seas were 70 to 90 feet higher;(2)Greenland had no ice; and (3)coral reefs suffered a major extinction;Whereas similar conditions will result if the United States does not drastically reduce carbon dioxide emissions and naturally sequester excess concentrations of atmospheric carbon dioxide during the 21st century;Whereas climate change is a threat to national security, as climate change contributes to and exacerbates global instability and conflict;Whereas the generation of today’s children was born into a climate system made hazardous to their health and well-being because of human-caused climate change;Whereas children are uniquely vulnerable to human-caused climate change because of their developing bodies, higher exposure to air, food, and water per unit of body weight, unique behavior patterns, dependence on caregivers, and longevity on the planet;Whereas human-caused climate change is a public health emergency that is adversely impacting the physical and mental health of children through—(1)extreme weather events;(2)rising temperatures and increased heat exposure;(3)decreased air quality;(4)altered infectious disease patterns;(5)food and water insecurity; and(6)other effects;Whereas infant mortality increases 25 percent on extremely hot days, with the first 7 days of life representing a period of critical vulnerability;Whereas heat illness is a leading cause of death and illness in high school athletes, with nearly 10,000 episodes of heat illness occurring annually;Whereas 8.4 percent of children suffer from allergic rhinitis, and the ragweed pollen season in North America has grown 13 to 27 days longer since 1995 due to higher temperatures and greater atmospheric carbon dioxide levels;Whereas children exposed to wildfires suffer substantial—(1)eye symptoms; and (2)upper and lower respiratory symptoms that lead to increased rates of asthma-related hospitalizations and emergency room visits;Whereas extreme weather events can negatively impact the mental health of children due to—(1)family loss or separation;(2)school interruption;(3)scarcities of food, water, and shelter; and (4)public service outages;Whereas, without immediate steps to address human-caused climate change, the health effects of climate change on children will—(1)increase in severity and in terms of the number of children impacted; and (2)cost the United States billions of dollars per year by the end of the 21st century;Whereas children will largely shoulder the costs of human-caused climate change;Whereas further increases in global temperature will saddle children with an enormous, perhaps incalculable, cost burden, undermining their economic security and the economic security of the United States;Whereas children are deserving of special consideration and protection with respect to human-caused climate change;Whereas children on the frontlines of human-caused climate change across the United States and globally have risen up and called upon government leaders around the world to take concrete, science-based, and equitable action—(1)to address human-caused climate change; and (2)to ensure climate justice for their generation, future generations, and frontline and vulnerable communities, including communities of color, low-income communities, and indigenous peoples;Whereas global atmospheric carbon dioxide concentrations must be reduced to below 350 parts per million by the end of the 21st century, with further reductions thereafter, to restore the energy balance of the planet, stabilize the climate system, and protect the ice sheets and oceans for posterity;Whereas existing and future adverse public health and other impacts and costs to children and the United States can be significantly mitigated if the United States acts promptly to reduce emissions from fossil fuels in the United States;Whereas numerous experts have concluded that there are multiple technically and economically feasible pathways to place all sectors of the economy of the United States on an emissions-reduction path consistent with returning global atmospheric carbon dioxide to 350 parts per million by 2100;Whereas producing energy in the United States with noncarbon-emitting sources will result in energy costs within the range of recent experience, ultimately saving consumers money and stabilizing the cost of energy, while increasing the number of jobs in the energy sector; andWhereas multiple Federal departments and agencies can exercise authority delegated by Congress to prevent and respond to climate change, including—(1)the Department of Energy;(2)the Department of the Interior; (3)the Department of Agriculture;(4)the Environmental Protection Agency;(5)the Department of Commerce; and (6)the Department of State: Now, therefore, be itThat it is the sense of Congress that—(1)renewed leadership by the United States is needed immediately to address the human-caused climate crisis that is disproportionately affecting the health, economic opportunity, and fundamental rights of the children of the United States; and(2)there is a human-caused climate crisis that—(A)has inspired children across the United States to organize and demand immediate government action to protect their fundamental rights from the perils of climate change; and(B)demands a national, comprehensive, science-based, and just climate recovery plan that—(i)is prepared by Federal departments and agencies pursuant to delegated authority over energy and climate policy; and(ii)to uphold the fundamental rights of children, puts the United States on a trajectory consistent with reducing global atmospheric carbon dioxide to below 350 parts per million by 2100.